DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 6-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "a wiper having an edge ... to wipe the cleaning solution from the photoconductive drum and that is rounded at a selected radius to maintain a correspondingly defined layer of the cleaning solution on the photoconductive drum during wiping", in combination with the remaining claim elements as set forth in claims 1, and 2-4 and 6-7 depending therefrom.
The prior art does not disclose or suggest, "the wiping mechanism having an edge closest to the photoconductive cylinder to wipe the cleaning fluid from the photoconductive cylinder, the edge being rounded at a selected radius to maintain a correspondingly defined layer of the cleaning fluid on the photoconductive cylinder during wiping", in combination with the remaining claim elements as set forth in claim 8, and claims 9-14 depending therefrom.
The prior art does not disclose or suggest, "wiping the cleaning solution from the photoconductive drum after removing the colorant from the photoconductive drum by passing the conductive drum past a wiper having an edge that is rounded at a selected radius to maintain a correspondingly defined layer of the cleaning solution on the photoconductive drum during wiping", in combination with the remaining claim elements as set forth in claim 15, and claims 16-18 depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remarks, filed 1/7/21, with respect to the previous art rejections have been fully considered and are persuasive.  The art rejections have been withdrawn.  Regarding Applicant’s remarks on pages 8-9 of the reply, Examiner agrees on further consideration that this combination of references does not meet the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakashima et al. disclose applying a silicone oil layer in a particular thickness, specifically 4-10 microns (see column 6, lines 62-63).
Woo et al. include some embodiments (see figure 3, e.g.) with a cleaning system similar to Applicant’s.  However, there is not disclosure or suggestion that the cleaning fluid applying roller is a sponge.  Moreover, the reference discloses that the edge of the blade must be sharp.
Elvidge et al. disclose the diameter (and therefore radius of curvature) of a coating rod affecting forces on liquid passing through a nip (see column 4, lines 7-10).
Engelhardt et al. discuss the radius of curvature of a rod used to control the layer thickness of a liquid used to coat an object.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369.  The examiner can normally be reached on M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         /WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852